Citation Nr: 0507646	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for a right hip 
and right knee replacement due to rheumatoid arthritis.  


FINDINGS OF FACT

1.  A right hip disability, including rheumatoid arthritis, 
was not clinically evident in service or for many years 
thereafter and the record contains no indication of a link 
between the veteran's current right hip disability and his 
active service, any incident therein, or any service-
connected disability.  

2.  A right knee disability, including rheumatoid arthritis, 
was not clinically evident in service or for many years 
thereafter and the record contains no indication of a link 
between the veteran's current right knee disability and his 
active service, any incident therein, or any service-
connected disability.  


CONCLUSIONS OF LAW

1.  A right hip disability, including rheumatoid arthritis, 
was not incurred in or aggravated by active military service, 
is not causally related to or aggravated by any service-
connected disability, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

1.  A right knee disability, including rheumatoid arthritis, 
was not incurred in or aggravated by active military service, 
is not causally related to or aggravated by any service-
connected disability, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 2002 and 
September 2003 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004 ).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  

The veteran has also been afforded VA medical examinations in 
connection with his claims.  The Board finds that an 
additional medical examination or opinion is not necessary to 
make a decision on the claims.  Under the VCAA, an 
examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004); see 
also Duenas v. Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 
2004) (per curiam).  

As set forth in more detail below, the service medical 
records are entirely negative for any indication of 
rheumatoid arthritis, a right hip disability or a right knee 
disability.  Additionally, the Board finds that the record 
contains no indication that the veteran's current right hip 
and knee disability is associated with his active service, 
any event therein, or any service-connected disability.  In 
that regard, the veteran has not contended that his right hip 
and right knee symptoms have been present since service.  
Absent such evidence, another VA medical examination is not 
necessary.  Id.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

To the extent that the veteran did not receive a VCAA notice 
prior to the initial rating decision denying his claims, the 
Board finds that it is not prejudicial to the veteran.  The 
VCAA notices discussed above were provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notices together fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In addition, the RO thereafter reconsidered the 
veteran's claims on several occasions, as evidenced by 
Supplemental Statements of the Case issued between November 
2003 and November 2004.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

I.  Factual Background

The veteran's service medical records show that he was 
treated on numerous occasions for recurrent bilateral 
shoulder dislocations.  At his April 1980 service discharge 
medical examination, it was noted that the veteran had 
undergone left shoulder surgery in March 1978 and right 
shoulder surgery in November 1978 for recurrent dislocations.  
No other pertinent abnormalities were identified.  

The veteran's service medical records are entirely negative 
for any complaints or findings of rheumatoid arthritis, a 
right hip disability or injury, or a right knee disability or 
injury.  

In February 1991, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
bilateral shoulder disability.  His application is silent for 
any mention of rheumatoid arthritis, a right hip disability 
or a right knee disability.

In connection with his claim, the RO obtained VA clinical 
records, dated from January to March 1991.  In pertinent 
part, these records show that the veteran sought treatment 
for bilateral shoulder pain in January 1991.  X-ray studies 
of both shoulders in February 1991 revealed osteoarthritic 
changes.  The veteran underwent a rheumatology consultation 
in March 1991 which showed that he had no complaints but for 
bilateral shoulder pain.  Examination revealed no synovitis 
of the wrists, elbows, hips, or knees.  There was tenderness 
in the shoulders.  The assessment was bilateral glenohumeral 
bursitis.  

In a May 1991 rating decision, the RO granted service 
connection for post-operative right and left shoulder 
impairment with traumatic arthritis.  It is noted that the 
veteran's right shoulder disability is currently evaluated as 
40 percent disabling and his left shoulder disability is 
currently evaluated as 30 percent disabling.  Service 
connection is also in effect for depression, evaluated as 10 
percent disabling.

In June 2002, the veteran submitted a claim of service 
connection for rheumatoid arthritis of the right hip and 
right knee.  He indicated that he had had both joints 
replaced.  

In support of the veteran's claim, the RO obtained private 
clinical records, dated from August 1997 to October 2001.  In 
pertinent part, these records show that in August 1997, the 
veteran was seen for evaluation of increasing joint pain in 
his hands, wrist, shoulders, knees, and ankles.  He reported 
that both his mother and father had rheumatoid arthritis.  
Diagnostic testing revealed a markedly positive rheumatoid 
factor and the veteran was diagnosed as having rheumatoid 
arthritis in September 1997.  

Subsequent private clinical records show continued treatment 
for rheumatoid arthritis.  In December 1997, the veteran 
complained of right lateral knee pain.  In April 1998, he 
complained of moderately severe right hip pain.  X-ray 
studies revealed degenerative changes and joint space 
narrowing.  In June 1999, the veteran again reported pain in 
his hips and knees.  X-ray studies revealed a progression of 
the degenerative changes.  The diagnoses included rheumatoid 
arthritis with significant secondary degenerative arthritis 
involving the hips and knees.  It was noted that the 
veteran's rheumatoid arthritis had been diagnosed three years 
prior.  

In January 2000, the veteran underwent a right hip 
arthroplasty due to degenerative joint disease of the right 
hip from rheumatoid arthritis.  It was noted that the 
veteran's rheumatoid arthritis had been diagnosed four years 
prior and involved other joints as well, including the 
shoulders, hands, and feet.  

Thereafter, records note that the veteran's rheumatoid 
disease continued to cause damage to his joints, particularly 
the right knee, hips, and shoulders.  In August 2001, the 
veteran was evaluated for surgery for his right knee.  He 
claimed that he had had steroid dependent rheumatoid 
arthritis since about 1985.  In September 2001, the veteran 
underwent a right knee total arthroplasty due to severe 
degenerative joint disease secondary to rheumatoid arthritis.  

VA clinical records dated from August 2001 to May 2004 show 
continued treatment for rheumatoid arthritis with 
osteoarthritis, as well as other conditions such as morbid 
obesity, sleep apnea, and depression.  

In May and October 2004, the veteran underwent VA medical 
examinations which revealed diagnoses of significant 
traumatic arthritis and rheumatoid arthritis of both 
shoulders with severe limitation of motion of the right 
shoulder and moderately severe limitation of motion of the 
left shoulder.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Moreover, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where a service- connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).



III.  Analysis

The veteran contends that service connection for rheumatoid 
arthritis of the right hip and right knee is warranted as he 
developed degenerative arthritis of the shoulders in service.  
He contends that the arthritis in his shoulders has now 
spread to the rest of his body, including his right hip and 
knee.

First, the Board notes that the service medical records are 
negative for complaints or findings of rheumatoid arthritis, 
a right hip disability or injury, or a right knee disability 
or injury.  Likewise, the record contains no evidence of 
rheumatoid arthritis or a right hip or a right knee 
disability for many years after service.  In fact, the first 
contemporaneous clinical notation of rheumatoid arthritis, 
the disease process determined to be responsible for the 
veteran's current right hip and right knee disabilities, is 
not until September 1997, approximately 17 years after the 
veteran's separation from active service.  Based on the 
foregoing, it cannot be said that rheumatoid arthritis, a 
right hip disability or a right knee disability was present 
in active service or manifest to a compensable degree within 
the first post-service year.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  In addition, service connection may also be 
granted for disability which is causally related to or 
aggravated by any service-connected disability.  38 C.F.R. § 
3.310(a).

In this case, the record contains absolutely no indication 
that the veteran's current rheumatoid arthritis, right hip 
disability, or right knee disability is causally related to 
his active service, any incident therein, or any service-
connected disability.

The Board has considered the veteran's lay contentions to the 
effect that his service-connected degenerative arthritis of 
the shoulders spread to the rest of his body, including his 
hips and knees.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, his contentions are not probative to the issue at hand.  
In any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement.  

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a right hip and right knee 
disability, including rheumatoid arthritis.


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


